Citation Nr: 0724913	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  07-07 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of asbestos 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and M.H.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1960 to September 
1963.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).   


FINDING OF FACT

The veteran does not currently have any residuals of exposure 
to asbestos.


CONCLUSION OF LAW

Residuals of asbestos exposure were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in September 2005 and March 2006 provided the 
veteran with an explanation of the type of evidence necessary 
to substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  In addition, the 
letters adequately informed the veteran that he should submit 
any additional evidence that he had in his possession.  
Notice in this case also included a letter in May 2006 with 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The initial duty to assist letter was 
provided prior to the adjudication of the claim.  The VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes, therefore, that the appeal may be adjudicated 
without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records and post service treatment 
records have been obtained.  He has had a hearing.  He has 
been afforded a VA examination, and a relevant medical 
opinion has been given by the examiner.  The Board does not 
have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

The veteran contends that he is entitled to service-
connection for asbestosis.  He asserts that during service he 
worked on a ship as an electrician's mate replacing motors in 
engines rooms.  He stated during his hearing held in May 2007 
that this work required tearing out ducts which were covered 
with asbestos.  He gave his opinion that this work in service 
resulted in more exposure to asbestos that his work as an 
electrician at a steel mill for 21 years after service.   

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  With asbestos-related claims, VA 
must determine whether military records demonstrate asbestos 
exposure during service, and, if so, determine whether there 
is a relationship between asbestos exposure and the claimed 
disease. M21-1, Part VI, 7.21(d)(1).  The most common disease 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, and mesotheliomas of pleura and peritoneum, 
lung cancer and cancers of the gastrointestinal tract.  M21-
1, Part VI, 7.21(a)(1).  The clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease. M21-1, Part VI, 7.21(c).  Some of 
the major occupations involving exposure to asbestos include 
mining, milling, work in shipyards, demolition of old 
buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement and pipe products, 
military equipment, etc. M21-1, Part VI, 7.21(b)(1).  The 
relevant factors discussed in the manual must be considered 
and addressed by the Board in assessing the evidence 
regarding an asbestos related claim.  See VAOPGCPREC 4-2000.  

The veteran's service personnel records show that his duties 
in service included being an EM3.  This signifies duties as 
an electrician's mate, third class.  

Significantly, however, the preponderance of the evidence, 
including the veteran's service medical records and post 
service medical records, weighs against a conclusion that he 
has a chronic lung disorder which resulted from exposure to 
asbestos in service.  

In reaching this conclusion, the Board has considered a 
private radiology report dated in March 1988 which indicates 
that the veteran's lung X-ray showed bilateral pleural 
thickening most likely the result of prior asbestos exposure.  
Also of record is a letter from a private attorney dated in 
September 2005 which indicates that the veteran had received 
asbestos settlements from several different companies.  

The only current medical evidence, however, weighs against 
the claim.  The report of a respiratory diseases examination 
conducted by the VA in January 2006 shows that the 
examination included physical examination, pulmonary function 
testing, plus X-rays and a CT scan of the chest.  
Significantly, the examiner concluded that there was no 
evidence of asbestosis.  The PFT and CT of the chest 
reportedly did not show evidence of asbestosis.  In an 
addendum, the examiner reported that he had reviewed the 
claims file.  He stated that the veteran had chronic asthma 
and a nodule in the right lower lobe of the lung, but 
asbestos exposure did not cause asthma and did not cause the 
nodule in the lung.  He further stated that "There is no 
evidence of asbestosis or asbestos exposure.  Thus, the 
veteran's current respiratory condition is not the result of 
asbestos exposure."  

A service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
After weighing all of the evidence, the Board finds that the 
evidence shows that the veteran does not currently have any 
clinically identifiable residuals of exposure to asbestos.  
The Board finds that the opinion by the VA physician in 
January 2006 has greater probative value than the other older 
medical evidence.  The Board notes that the VA examination 
was based on a complete review of all of the evidence 
including a physical examination of the veteran and review of 
his past medical treatment records.  The Board also notes 
that the older evidence which purports to show the presence 
of asbestosis was apparently prepared in connection with some 
type of asbestos litigation.  Thus, that evidence may not 
have been unbiased when viewed in the same light as more 
recent findings.  Finally, the Board notes that the older 
medical evidence purporting to show the presence of 
asbestosis did not adequately explain the basis for that 
opinion.  Accordingly, the Board concludes that residuals of 
exposure to asbestos were not incurred in or aggravated by 
service.


ORDER

Service connection for residuals of asbestos exposure is 
denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


